Citation Nr: 0906685	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-19 648	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision in which 
the RO, inter alia, denied service connection for diabetes 
mellitus.  The Veteran filed a notice of disagreement (NOD) 
in November 2003 and the RO issued a statement of the case 
(SOC) in May 2004.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) later 
that month in May 2004.

In April 2005, the Veteran testified during a hearing  before 
RO personnel, and, in September 2008, he testified during a 
hearing before the undersigned Veterans Law Judge at the RO.  
Transcripts of both hearings are of record.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  At issue, was VA's 
definition of "service in Vietnam" to include service in the 
waters offshore and service in other locations only if the 
conditions of service involved duty or visitation in Vietnam.  
See 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  VA appealed the decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and imposed a stay at the Board on the 
adjudication of the claims affected by Haas.  The specific 
claims affected by the stay included those, such as this one, 
based on herbicide exposure in which the only evidence of 
exposure was the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  

The Federal Circuit, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), reversed the Court's holding and upheld the 
validity of VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a writ of certiorari to the United 
States Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08-
525).  In light of the denial of certiorari, the stay was 
rescinded and the Board has resumed adjudication of the 
previously stayed cases.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran was awarded the Vietnam Service Medal for 
duties on the U.S.S. Mullany during the Vietnam War, but he 
did have any in-country service in, or visitation to, 
Vietnam.

3.  As the Veteran did not serve in Vietnam, he is not 
entitled to a presumption of in-service exposure to 
herbicides, to include Agent Orange; there also is no showing 
of actual in-service exposure..

4.  There is no competent evidence or opinion establishing 
that the diabetes mellitus first diagnosed many years post-
service is medically related to service, to include to any 
alleged Agent Orange exposure therein.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
type II, are not met.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.313 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a November 2002 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The October 2003 RO rating decision 
reflects the RO's initial adjudication of the claim after 
issuance of the November 2002 letter. 

In addition, a March 2006 post-rating letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2006 
letter, and opportunity for the Veteran to respond, the 
December 2006 SSOC reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or supplemental SOC (SSOC), is sufficient 
to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA treatment records 
dated through June 2004, and the report of a June 2003 VA 
examination.  Also of record and considered in connection 
with the appeal are Internet research printed in April 2005 
and the various written statements provided by the Veteran 
and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110; 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that a veteran was not exposed to any such agent 
during that service. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  
See 38 C.F.R. §§ 3.307(a)(6)(iii) (2008).  See also 
VAOPGCPREC 7-93 ("Service in Vietnam" does not include 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  A showing of actual duty or visitation in the 
Republic of Vietnam is required to establish qualifying 
service in Vietnam.)  In Haas, supra, the Federal Circuit 
held that 
§ 3.307(a)(6)(iii) was reasonably interpreted by VA as 
requiring that a service member had actually set foot within 
the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which it has not specifically determined 
that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. 
Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicide 
agents also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. 
§ 3.303.

The Veteran's service treatment records reveal no finding or 
diagnosis of Type II diabetes mellitus, nor do they contain 
any evidence of elevated blood sugar.

A July 1996 VA treatment record notes the new onset of 
diabetes mellitus, and subsequent records reflect ongoing 
treatment.  The report of a June 2003 VA examination confirms 
a diagnosis of diabetes mellitus and early peripheral 
neuropathy of the toes, but does not provide an opinion as to 
etiology.  

As indicated above, there is a presumption of herbicide 
exposure (to include Agent Orange), for all veterans who 
served in Vietnam during the Vietnam era.  The Board also 
notes that the Veteran has been diagnosed with diabetes, one 
of the enumerated conditions for which presumptive service 
connection due to Agent Orange exposure is available.  For 
purposes of application of the presumptions of service 
connection, and of Agent Orange exposure, however, the 
evidence simply does not reflect, nor does the Veteran 
contend, that he served in the Republic of Vietnam as 
required by regulation.  

The Veteran's DD Form 214 reflects that he served in the U.S. 
Navy and that his last duty assignment or major command was 
on the U.S.S. Mullany.  His military personnel records 
indicate that he was authorized to wear the Vietnam Service 
Medal for periods of service from July to August 1965 and 
October to November 1965.  During the January 2007 Board 
hearing, the Veteran testified that he served on the U.S.S. 
Mullany offshore of Vietnam, but did not go ashore in Vietnam 
at any point during his service.  He contends that he was 
exposed to the dioxin in Agent Orange from wind drift, ocean 
currents, water and food from Vietnam.  

As indicated above, the objective evidence does not 
establish, nor is it alleged, that the Veteran had in-country 
Vietnam service.  In the absence of evidence of actual duty 
or visitation in Vietnam, the Veteran is not entitled to a 
presumption of Agent Orange exposure, and hence, no 
presumption of service connection based on such exposure.  

The Board also points out that the record otherwise presents 
no basis for a grant of service connection for the Veteran's 
diabetes mellitus.  The Veteran's service treatment records 
are entirely unremarkable for evidence of diabetes mellitus.  
A July 1996 VA treatment record notes the new onset of 
diabetes mellitus.  As there is there is no evidence of 
diabetes prior to July 1996, almost thirty years after the 
Veteran's discharge from service, the Veteran is also not 
entitled to presumptive service connection for diabetes 
mellitus, as a chronic disease, based on the manifestation of 
diabetes, to a compensable degree, within the first post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307 and 3.309.  The Board further points 
out that the passage of time between the diagnosis of a 
claimed disability and service is a factor that tends to 
weigh against a claim for service connection.  

The results of Internet research submitted by the Veteran 
relates to general problems with mist drift when spraying 
herbicides and the insolubility of the dioxins in Agent 
Orange; however, these documents do not establish that the 
Veteran was actually exposed to any herbicides, to include 
Agent Orange during service, and the veteran has not 
otherwise presented any evidence establishing any actual in-
service exposure.  Significantly, moreover, none of the 
Veteran's post-service treatment records reflect any medical 
opinion relating his diabetes mellitus to his military 
service-to include alleged Agent Orange exposure therein-and 
neither the Veteran nor his representative has alluded to the 
existence of any such opinion.  

In addition to the medical evidence, the Board has considered 
the appellant's assertions that his diabetes is due to in-
service exposure to herbicides.  However, as indicated above, 
the claim on appeal turns on the matter of etiology of a 
disability-a matter within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  As the appellant is not shown to be other than a 
layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on such a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for diabetes mellitus type II 
must be denied.  In arriving at this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to Agent Orange exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


